Case 8:17-cv-02232-JVS-KES Document 121 Filed 03/24/20 Page 1 of 6 Page ID #:3522



    1   Richard J. Grabowski (State Bar No. 125666)
        John A. Vogt (State Bar No. 198677)
    2   Ryan D. Ball (State Bar No. 321772)
        JONES DAY
    3   3161 Michelson Drive, Suite 800
    4
        Irvine, California 92612
        (T) 949.851.3939
    5   (F) 949.553.7539
        rgrabowski@jonesday.com
    6   javogt@jonesday.com
        rball@jonesday.com
    7
        Attorneys for Defendant
    8
        EXPERIAN INFORMATION SOLUTIONS,
    9   INC.
   10                       UNITED STATES DISTRICT COURT
   11
                           CENTRAL DISTRICT OF CALIFORNIA
   12

   13   TERRY CARSON, and all similarly         Case No. 8:17-cv-02232-JVS-KES
        situated individuals;                   Honorable Karen E. Scott
   14

   15                 Plaintiff,
                                                OPPOSITION TO PLAINTIFFS’
   16        v.                                 MOTION TO INTERVENE FOR
                                                THE LIMITED PURPOSE OF
   17   EXPERIAN INFORMATION                    MODIFYING PROTECTIVE
   18   SOLUTIONS, INC.,                        ORDER
   19                 Defendant.
   20                                           Date: April 14, 2020
                                                Time: 10:00 a.m.
   21                                           Courtroom: 6D
   22

   23

   24

   25

   26

   27

   28
                                                      OPPOSITION TO MOTION TO INTERVENE
                                                               Case No. 8:17-cv-02232-JVS-KES
Case 8:17-cv-02232-JVS-KES Document 121 Filed 03/24/20 Page 2 of 6 Page ID #:3523



    1                                     INTRODUCTION
    2         Plaintiffs Theresa Tailford, Sanford Buckles, and Jeffrey Ruderman seek to
    3   intervene in this action for the purpose of modifying the protective order to allow
    4   them to use confidential discovery produced by Experian in this matter in another
    5   pending matter, Tailford v. Experian Info. Sols., No. 8:19-cv-02191-JVS-KES (C.D.
    6   Cal.) (“Tailford”). But Judge Selna already denied this same request in Tailford. As
    7   Judge Selna recognized, Plaintiffs’ request is premature, given that Plaintiffs have
    8   not yet pleaded viable claims. Nothing has changed since Judge Selna reached that
    9   conclusion. Accordingly, this Court should reject Plaintiffs’ attempt at taking a
   10   second bite at the apple, and it should deny Plaintiffs’ premature motion.
   11                                      BACKGROUND
   12         This action was initially commenced on behalf of Terry Carson and a putative
   13   nationwide class in December 2017. (See ECF No. 1.) Eventually, Tailford, Buckles,
   14   and Ruderman substituted for Carson as the representative plaintiffs. (See ECF Nos.
   15   34, 46.) In total, Plaintiffs filed four different complaints in this matter. (See ECF
   16   Nos. 1, 34, 46, 57.) On July 9, 2019, the Court dismissed Plaintiffs’ claims without
   17   prejudice, giving Plaintiffs 30 days’ leave to amend. (ECF No. 115 at 14.) Plaintiffs,
   18   however, declined the Court’s invitation to amend their complaint, and the Court
   19   entered judgment in Experian’s favor on August 21, 2019. (ECF No. 117.)
   20         On October 8, 2019, Plaintiffs refiled their claims in Orange County Superior
   21   Court. See Tailford, No. 8:19-cv-02191, ECF No. 1-1. Because Plaintiffs asserted
   22   claims under the Fair Credit Reporting Act—a federal statute—Experian timely
   23   removed the case to federal court. Id. Thereafter, Experian moved to dismiss
   24   Plaintiffs’ claims on the merits, and Plaintiffs sought to remand the case to state court.
   25   See Tailford, No. 8:19-cv-02191, ECF Nos. 11, 12.
   26         On February 24, 2020, Judge Selna held a hearing on the parties’ pending
   27   motions in Tailford. Although the Court took both motions under submission, it
   28   tentatively denied Plaintiffs’ motion to remand and granted Experian’s motion to
                                                           OPPOSITION TO MOTION TO INTERVENE
                                                                    Case No. 8:17-cv-02232-JVS-KES
                                                 -1-
Case 8:17-cv-02232-JVS-KES Document 121 Filed 03/24/20 Page 3 of 6 Page ID #:3524



    1   dismiss, giving Plaintiffs 30 days’ leave to amend. (See Declaration of Ryan Ball
    2   (“Ball Decl”), Ex. 1.) At the conclusion of the hearing, Plaintiffs’ counsel made the
    3   exact request Plaintiffs make here, asking the Court to allow them “to use the
    4   discovery . . . that’s in the Carson case, either sua sponte applying a protective order
    5   to this case or giving time to allow [Plaintiffs] to move to intervene or whatever
    6   procedure is necessary to use that.” (See Ball Decl., Ex. 2 at 24:14-24.) In response,
    7   Judge Selna made clear that Plaintiffs “need to get past the pleading stage before we
    8   get into discovery.” (Id. at 25:9-10.) To date, Judge Selna has not issued a final order
    9   on either Plaintiffs’ motion to remand or Experian’s motion to dismiss.
   10         On March 6, 2020, counsel for the parties conferred about Plaintiffs’ request
   11   to intervene in this case. (Id. at ¶ 6.) Plaintiffs reiterated their request to use
   12   Experian’s confidential documents to amend their complaint in Tailford, even though
   13   Plaintiffs had yet to plead viable claims and Judge Selna had already denied their
   14   request. (Id.) Experian’s counsel explained that, given the uncertainty over whether
   15   and how the Tailford matter might proceed, the more efficient course would be to
   16   wait until Judge Selna issued a final ruling in Tailford before addressing the
   17   confidential discovery produced in this matter. (Id.) But Plaintiffs’ counsel refused,
   18   filing this motion instead.
   19                                       ARGUMENT
   20   I.    PLAINTIFFS’ REQUEST HAS ALREADY BEEN DENIED
   21         Plaintiff’s motion is nothing more than an attempt to relitigate Judge Selna’s
   22   decision in Tailford. Although Plaintiffs contend that they seek to intervene “to use
   23   the discovery produced in [this case] in its continuing form, now entitled Tailford,”
   24   (ECF No. 120 at 2), they made this exact same request during the motion to dismiss
   25   hearing in Tailford. (See Ball Decl., Ex. 2 at 24:14-24.) As Judge Selna recognized
   26   in denying their request, Plaintiffs “need to get past the pleading stage before we get
   27   into discovery.” (Id. at 25:9-10.) Plaintiffs offer no reason to depart from this ruling.
   28   Nor can they, as nothing has changed since then. Instead, Plaintiffs have simply
                                                           OPPOSITION TO MOTION TO INTERVENE
                                                                    Case No. 8:17-cv-02232-JVS-KES
                                                 -2-
Case 8:17-cv-02232-JVS-KES Document 121 Filed 03/24/20 Page 4 of 6 Page ID #:3525



    1   refiled their request in front of this Court with the apparent hope of obtaining a
    2   different result. The Court should not countenance this kind of gamesmanship.
    3          As Judge Selna and Experian have reiterated, the most efficient course is to
    4   wait until the pleadings are resolved in Tailford before addressing discovery issues.
    5   Indeed, to the extent Plaintiffs are unable to sufficiently plead claims in Tailford, this
    6   motion will be entirely unnecessary. Moreover, to the extent only some of Plaintiffs’
    7   claims survive in Tailford, Plaintiffs would not be entitled to use every piece of
    8   confidential information produced in this case. Rather, they would only be entitled to
    9   use the confidential documents that are relevant to any remaining claims in Tailford.
   10   As Experian’s counsel has made clear, Experian is more than willing to negotiate
   11   reasonable amendments to the protective order in this case, if appropriate, to the
   12   extent Plaintiffs’ claims survive in Tailford. (Ball Decl. at ¶ 6.) But without guidance
   13   from Judge Selna on the proper scope of Tailford—if any—this kind of negotiation
   14   is impossible.
   15         Simply put, Plaintiffs have unnecessarily burdened this Court with this motion.
   16   The Court should follow Judge Selna’s prior ruling and deny Plaintiffs’ request to
   17   intervene in this action.
   18   II.   PLAINTIFFS’ REQUEST IS PREMATURE
   19         Even if this Court were inclined to reconsider Judge Selna’s prior ruling,
   20   Plaintiffs’ request remains premature. While Plaintiffs vaguely contend that they
   21   need “to use the discovery produced in Carson” in the Tailford matter, Plaintiffs
   22   make no attempt to elaborate on how they intend to “use” that discovery. (ECF No.
   23   120 at 2.) To the contrary, the scheduling conference in Tailford will not occur until,
   24   at the earliest, June 1, 2020. See Tailford, No. 8:19-cv-02191, ECF No. 32. And, as
   25   discussed, Plaintiffs’ claims in Tailford are at the pleading stage, and Judge Selna is
   26   poised to dismiss all of them on the merits. (See Ball Decl., Ex. 1.)
   27         “Under controlling Ninth Circuit precedent, the court lacks discretion to permit
   28   [plaintiffs] to begin discovery until the defendants answer or it has determined that
                                                           OPPOSITION TO MOTION TO INTERVENE
                                                                    Case No. 8:17-cv-02232-JVS-KES
                                                 -3-
Case 8:17-cv-02232-JVS-KES Document 121 Filed 03/24/20 Page 5 of 6 Page ID #:3526



    1   [plaintiffs have] stated plausible claims for relief by denying a Rule 12(b)(6) motion.”
    2   Gerritsen v. Warner Bros. Entm’t, Inc., No. 14-cv-03305-MMM-CWx, 2015 WL
    3   4570081, at *2 (C.D. Cal. Mar. 2, 2015) (citing Mujicia v. AirScan, Inc., 771 F.3d
    4   580, 598 & n.7 (9th Cir. 2014)). In other words, “[p]laintiffs must satisfy the pleading
    5   requirements of Rule 8 before the discovery stage, not after it.” Mujica, 771 F.3d at
    6   593 & n.7 (citations omitted). Thus, unless and until Judge Selna denies Experian’s
    7   motion to dismiss in Tailford, Plaintiffs have no right to use the confidential
    8   discovery produced in this case.
    9         Plaintiffs nevertheless argue that they will be “prejudiced by the constraints of
   10   the protective order in that the documents produced in Carson illuminate and add
   11   necessary or appropriate detail to the claims alleged in both Carson and in Tailford.”
   12   (ECF No. 120 at 7.) This is a red-herring. As Plaintiffs concede in their motion, they
   13   have already relied upon confidential materials produced in this case in attempting
   14   to plead their claims in Tailford. (Id. at 6-7.) For example, Plaintiffs cite their “Admin
   15   Reports”—consumer-specific, internal Experian records—as a category of
   16   documents produced in this case that Plaintiffs need to use to try to plead viable
   17   claims in Tailford. (See, e.g., id. at 2.) But Plaintiffs unabashedly relied upon their
   18   Admin Reports—though produced under a confidential designation in this case—in
   19   their Tailford complaint. Tailford, No. 8:19-cv-02191, ECF No. 1-1 at ¶ 63
   20   (referencing “Tailford’s Admin Report”), ¶ 66 (referencing “Buckles’s Admin
   21   Report”), ¶ 68 (referencing “Ruderman’s Admin Report”). Plaintiffs also cite
   22   Experian’s “inquiry logging procedures, FCRA core compliance standards, prescreen
   23   compliance standards, and a technical guide” among those confidential documents
   24   from this case that they need to prosecute Tailford. (ECF No. 120 at 2.) But again,
   25   Plaintiffs used all of these confidential documents in crafting their Tailford
   26   complaint. See, e.g., Tailford, ECF No. 1-1 at nn. 10, 22, 47.
   27         Again, to the extent Plaintiffs’ claims in Tailford survive at all, Experian is
   28   willing to consider negotiating reasonable amendments to the protective order in this
                                                           OPPOSITION TO MOTION TO INTERVENE
                                                                    Case No. 8:17-cv-02232-JVS-KES
                                                 -4-
Case 8:17-cv-02232-JVS-KES Document 121 Filed 03/24/20 Page 6 of 6 Page ID #:3527



    1   case to avoid the unnecessary duplication of efforts in Tailford. (Ball Decl. at ¶ 6.)
    2   But, at present, it remains to be seen whether Tailford will proceed at all. Thus, the
    3   Court should reject Plaintiffs’ premature motion.
    4                                      CONCLUSION
    5         Simply put, Judge Selna already considered and denied the same request
    6   Plaintiffs make here. This Court should reach the same result and deny Plaintiffs’
    7   motion to intervene in its entirety.
    8

    9   Dated: March 24, 2020                     JONES DAY
   10

   11                                             By: /s/ Ryan D. Ball
                                                     Ryan D. Ball
   12
                                                  Attorneys for Defendant
   13                                             Experian Information Solutions, Inc.
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                         OPPOSITION TO MOTION TO INTERVENE
                                                                  Case No. 8:17-cv-02232-JVS-KES
                                                -5-
